Title: Memorandum from Albert Gallatin, 31 May 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            after 31 May 1804
          
          Boston 31 May 1804
          Isaac Coffin 
          respecting expected resignation of — Hussey Collector of Nantucket. 
          
          NB. I. Coffin is the member of Senate, in the Massts. legislature, for the District including Nantucket, in which island he resides— 
           A. G. 
          
            The resignation has not yet been received—
          
        